UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
NADIR OMAR ABDULLAH BIN )
SA’ADOUN ALSA’ARY a/k/a AHMED )
oMAR (ISN 30), )
)
Pefitioner, ) Civil Action N0. 09-745 (RCL)
)
v. )
)
BARACK H. oBAMA, er al., ) F I |_ E D
)
Respondents. )  l 5 
) Clark
. U.S. Distrlct & Bankruptcy
ORDER Courts for the District of Co|umb|a

Before the Court is petitioner’s Unopposed Motion for a Stay [1432] and Status Report
[1487]. lt is hereby

ORDERED that, pursuant to petitioner’s February 1, 2011 Status Report [1487], this case
is STAYED for a period of 120 days, to begin on the date of this Order; and it is furthermore

ORDERED that at the conclusion of the 120-day period, the parties shall file a joint
status report with the Court; and it is furthermore

ORDERED that the Protective Order entered on September ll, 2008 remain in effect
during the period of stay; and it is furthermore

ORDERED that the parties may move the Court to life the stay provided that the moving
party give the non-moving party written notice ten (10) days prior to the date of filing the
motion; and it is furthermore

ORDERED that petitioner’s Unopposed Motion for a Stay [1432], which requests an

indefinite stay, is DENIED as MOOT.

so oRDERED this / day of march 2011.

E¢,<c- 

ROYCE C. LAMBERTH
Chief Judge
United States District Court